There are no elements of public policy to be served by disturbing the gift of Miss Smith. The facts have been found carefully by the learned justice before whom this case was tried.
The donor, though advanced in years, was of sound mind. It was the voluntary act of her own mind, without any solicitation or influence exercised by the donee to produce the result.
The donee was the friend of the deceased, much her junior, and she desired to afford herself the gratification of making the gift to him which she did make. There was no agency or confidential relation existing between the parties. There was no bargaining — no pretense by the donee that the donor owed her — nothing, indeed, from which any inference can be drawn that the intention to make the gift did not proceed wholly from the donor. She disclosed her intention to her *Page 174 
legal adviser. He endeavored to dissuade her, but she evidently remained fixed in the intention to make the gift.
She had the right to do so, and I can see nothing in the facts found, or even by referring to the evidence in the case, which will affect the validity of the gift either upon grounds of public policy or of implied fraud. The grounds upon which such gifts are rescinded, or held invalid by the courts, are wanting here.
The judgment should be affirmed, with costs.
All the judges concurring,
Judgment affirmed. *Page 175